Citation Nr: 0410674	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  97-20 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic lung condition, 
sarcoidosis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart 
of the U.S.A.


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from April 1970 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 1991 rating decision of  the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of the 
veteran's appeal.

2.  The veteran's chronic lung condition, sarcoidosis, began more 
than a year after his discharge from active service and the 
medical evidence of record does not link the veteran's current 
chronic lung condition, sarcoidosis, to his period of active of 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a chronic 
lung condition, sarcoidosis have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 2000 
(VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced the VA's duty to 
assist a claimant in developing facts pertinent to his claim, and 
expanded the VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development. VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

Review of the claims folder reveals compliance with the VCAA.  
That is by way of July 1991 and October 1991 rating decisions, a 
May 1997 statement of the case and March 1999 and July 2003 
supplemental statements case, the RO provided the veteran and his 
representative with the applicable laws and regulations and gave 
notice as to the evidence needed to substantiate his claims.  
Additionally, the RO sent the veteran a February 2003 letter, 
explaining the notice and duty to assist provisions of the VCAA, 
including the respective responsibilities of VA and the veteran to 
identify and/or secure evidence, listed the evidence and asked the 
veteran to submit and authorize the release of additional 
evidence.  Furthermore, the May 1997 statement of the case and the 
July 2003 supplemental statement of the case included the text of 
the relevant VCAA regulations implementing regulation.  
Accordingly, the Board finds that the veteran has been afforded 
all notice required by statute.  He was notified and aware of the 
evidence needed to substantiate his claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the Board notes that the United States Court of 
Appeals for Veteran Claims' (Court) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In this 
case, the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  Assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.
 
With respect to the duty to assist, the RO has obtained all 
available service medical records, as well as VA and private 
medical records.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  

As to any duty to provide an examination and/or seek a medical 
opinion for either issue, the Board notes that in the case of a 
claim for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  An examination or 
opinion shall be treated as being necessary to make a decision on 
the claim if the evidence of record, taking into consideration all 
information and lay or medical evidence (including statements of 
the claimant) contains competent evidence that the claimant has a 
current disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may be 
associated with the claimant's act of service; but does not 
contain sufficient medical evidence for VA to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, the service and post-service medical records contain 
no abnormal findings indicative of sarcoidosis until many years 
after the year post-service presumptive period.  With no objective 
medical evidence to substantiate the veteran's claimed symptoms 
suggestive of sarcoidosis within a year of service, any nexus 
opinion regarding this claim at this late stage would be 
speculative.  In the absence of pertinent abnormal findings, a 
clinician would have no means of linking the veteran's sarcoidosis 
to service or within a year of active duty other than by pure 
speculation.  Under these circumstances, there is no duty to 
provide an examination or opinion with regard to the claim on 
appeal.  Id.; see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003). 

Finally, the veteran has had ample opportunity to present evidence 
and argument in support of his appeal.  As he has received all 
required notice and assistance, there is no indication that the 
Board's present review of the claim will result in any prejudice 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


Analysis

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was chronic 
in service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder that may be completely 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  
For the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Where a veteran had active service continuously for 90 days or 
more during a period of war or during peacetime service after 
December 31, l946, and a disability becomes manifest to a degree 
of 10 percent or more within a year from date of termination of 
such service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

To establish service connection for a chronic disease on a 
presumptive basis, it is not required that the disease be 
diagnosed in the presumptive period, but only that there be then 
shown by acceptable medical or lay evidence characteristic 
manifestations of the disease to the required degree, followed 
without unreasonable time lapse by definite diagnosis.  
Symptomatology shown in the prescribed period may have no 
particular significance when first observed, but in light of 
subsequent developments it may gain considerable significance.  38 
C.F.R. 3.307(c).

A veteran is considered to have been in sound condition when 
examined and accepted into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed before service.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  
Only such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran contends that a kerosene heater malfunctioned and he 
suffered from smoke inhalation, which has led to his current 
chronic lung disease.  This incident happened in late February or 
March of 1972 while he was stationed with his family in Turkey.  
The veteran has submitted an April 1992 buddy statement from a LTC 
Gregory attesting to this event "there was a problem with a 
kerosene heater at his apartment in Yalova, Turkey.  To the best 
of my remembrance, the heater malfunctioned and filled his 
apartment."  As to receiving medical treatment as a result of this 
fire, the veteran holds in his August 1992 notice of disagreement 
that although his service medical records do not report treatment 
for this incident, he did receive treatment from his wife's 
military physician and evidence of such should be in her dependent 
medical records.  However, the RO requested these medical records 
and in June 2003 received the response that the veteran's and his 
son's records had been located and were being mailed but that 
there were no records located regarding his wife, including any 
treatment in Karamursel, Turkey in 1972 or at USAF Hospital 
Lackland AFB, TX for 1973.

Additionally, the Board finds that the medical evidence of record 
does not support the veteran's claim for service connection for 
chronic lung condition, sarcoidosis.  Despite the fact that the 
veteran's service medical records do reflect a one time treatment 
for an upper respiratory infection, acute in December 1972, the 
record does not establish a diagnosis of a chronic lung condition 
or a nexus between the treatment of the acute upper respiratory 
infection during active service and his current chronic lung 
condition, sarcoidosis.  38 C.F.R. § 3.303(b).  Moreover, the 
post-service medical evidence ascertains that the current 
disability began in the 1990, more than 15 years after his period 
of active service.

The veteran's private medical records do show treatment on several 
occasions for chest conditions, however, these treatment records 
do not diagnose the veteran as having a chronic lung condition or 
sarcoidosis nor do they attribute the etiology of the chest 
conditions to service.  The veteran was admitted to Memorial 
Baptist Hospital in November 1976 with chest congestion, 
difficulty breathing and expiratory wheezing.  The veteran was 
diagnosed as having viral bronchial pneumonia, bronchial asthma 
and pleurisy.  There is no diagnosis of a chronic lung condition, 
sarcoidosis.  

The veteran was treated at Houston Northwest Medical Center in May 
1979 and received a final diagnosis of chest pain, possible 
diffuse spasm of the esophagus; hiatus hernia; chronic bronchitis 
and previous primary tuberculosis.  Tests ruled out the question 
of pulmonary emboli requiring venography and lung scans.  
Pulmonary function tests showed a vital capacity of 2.8 liters and 
FEV 1 of 2.1 with evidence of mild restriction and mild 
obstruction.  Upon examination, the examiner recorded that "chest 
reveals markedly obese gentleman with adequate air entry but some 
rales and rhonchi and squeaks on forced expiration." A chest x-ray 
showed some scarring in the right mid lung field and the lingular, 
consistent with the veteran's previously diagnosed  bilateral 
tuberculosis pneumonia.  Lung volumes were slightly small due to 
the veteran's obesity.  The examiner also noted that the veteran 
was a heavy smoker (approximately two packs a day) and "has 
evidence of air flow obstruction probably on the basis of chronic 
bronchitis." The Board notes that the veteran was diagnosed with 
asthmatic bronchitis in early 1980.  However, none of these 
treatment records link the veteran's bronchial problems to his 
period of service or characterize them as a chronic lung 
condition, sarcoidosis.

Treatment records from Lincoln Hospital show that he was admitted 
in November 1981 because of fever and shortness of breath 
associated with pleuritic right-side chest pain on 10/26/81.  The 
records note that the veteran's habits included smoking "a pack a 
day for seventeen years."  In his impressions the physician found 
right middle lobe infiltrate, hemoptysis and ruled out 
tuberculosis, cocci and bacterial (pneumococcal). There was no 
diagnosis of a chronic lung condition or sarcoidosis. 

In his July 1997 VA Form 9, the veteran himself states that he was 
not diagnosed with sarcoidosis until August 1990.  The veteran 
states that his treating physician Dr. Servi told him that he was 
misdiagnosed with tuberculosis because sarcoidosis also gives a 
positive TB reading and that the only way to properly diagnose 
sarcoidosis is through tissue samples.  Notwithstanding, the Board 
notes that the veteran was not diagnosed with TB until 1977, more 
than 3 years after service, which is not within the presumptive 
period for a chronic condition or tuberculosis.  Additionally, 
there is no medical evidence of record linking the veteran's 
current chronic lung condition to his period of active service.  
The veteran also states that his treating physician in March 1992 
asserted that "more than likely I contracted this condition while 
in Turkey during the smoke inhalation."

Upon review of Dr. Servi's medical records, the Board does note a 
diagnosis of sarcoidosis in August 1990; however, there is no 
mention relating the veteran's sarcoidosis to any occurrence while 
in service.  Rather, chest PA and lateral x-rays revealed 
bilateral extensive infiltrates in the lungs. "The etiology and 
chronicity are indeterminate."  Moreover, pulmonary function tests 
from August and October 1990 revealed a moderately severe 
restriction in the volume excursion of the lung; below normal lung 
capacity measurements and below normal pulmonary diffusing 
capacity.  However, "these findings are non-specific and 
compatible with almost any disease of the lung parenchyma, or with 
the loss or compression of lung tissue."  Dr. Servi's records do 
not ascribe an etiology to the veteran's diagnosed sarcoidosis. 
Finally, the veteran's VAMC treatment records and Baylor Medical 
Center do show a diagnosis and treatment of sarcoidosis, however, 
there is no evidence of a nexus to service. 

In conclusion, the Board finds that there is no medical evidence 
of record to substantiate a nexus between the veteran's period of 
service and his current chronic lung condition, sarcoidosis.  The 
Board finds that the veteran's personal opinion, offered without 
the benefit of medical training or expertise, is not competent 
evidence required to determine an etiologic relationship between 
his sarcoidosis and service.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The Board finds that there is no continuity of symptomatology and 
that service connection for chronic lung condition, sarcoidosis is 
not warranted.  38 C.F.R. § 3.303.



ORDER

Service connection for chronic lung condition, sarcoidosis is 
denied



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



